Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on October 15, 2021. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/21/2021  has been entered. 
Claims 54, 58, 61-67 and 74-84 are currently pending. Claims 56, 57, 60, 68 and 69 have been canceled, claims 54, 74-77, 79-81 have been amended, claims 83-84 have been added by Applicants’ amendment filed on December 21, 2021. Claims 54, 75, 76, 79, 80, 81 and 82 are independent claims. Independent claims 77, 78, 79, 80, 81 and 82 were added by previous Applicants’ amendment filed on 10/15/2021.
The terminal disclaimer filed on April 2, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent No. 10,550,183 was previously akwnoleged and accepted.
Restriction Requirement
In Applicants’ response filed on July 24, 2020 to the restriction requirement of  January 24, 2020, Applicants elected without traverse the invention of Group I, e.g., claims 54-67 (claims 55-57 and 59-60 now canceled) and claims 74-76, drawn to an engineered immune cell. In the species of  SEQ ID NOS: 1 and 2, as recited in claim 56 (claim 56 now canceled) and renumbered claim 64.
 Claims 68-69 (now canceled) were previously withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Claims 57-58 (now cancelled) and 65-66  were previously withdrawn from examination by the examiner pursuant to 37 CFR 1.142(b), as being drawn to non-elected species of amino acid sequenced identified as SEQ ID NOS: 14, 15, 16 and 17 and fragments having at least 90% sequence homology with SEQ ID NOS 14, 15, 16 and 17.
The examiner notes that SEQ ID NOS: 14, 15, 16 and 17 were recited in claim 1 of US Patent 10,550,183. Claim 74 was amended by Applicants’ amendment file on 10/15/2021 to recite the amino acid sequences of SEQ ID NOS:16 and 17 (non-elected species), all new claims 75-82  filed on 10/15/2021 also recite non-elected species, the amino acid sequences of SEQ ID NOS:16 and 17 and variants thereof. However, Applicants amended claims 75-82  filed on 10/15/2021 to new amino acid sequences by Applicants’ amendment filed on 12/21/2021. Because the amino acid sequences of SEQ ID NOS: 14, 15, 16 and 17 were allowed in claim 1 of US Patent 10,550,183, the examiner has rejoined the species of SEQ ID NOS: 14, 15, 16 and 17 for search and examination as examination of all species of SEQ ID NOS: 14, 15, 16 and 17 do not represent undue burden. 
However, claim 80 filed on 10/15/2021 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons. Amended claim 80 filed on 12/21/2021 is drawn to a an engineered immune cell comprising a first scFv comprises a heavy chain variable domain encoded by a nucleic acid having at least 90% sequence identity to 
The requirements for election restriction mailed on 1/24/2020 at page 6, mandated species restriction requirement among combinations of a first scFv comprises a heavy chain variable domain encoded by a nucleic and a light chain variable domain encoded by a nucleic acid:  

    PNG
    media_image1.png
    226
    726
    media_image1.png
    Greyscale

	Applicants’ elected the species of  SEQ ID NOS: 1 and 2, as recited in claim 56 (now canceled) and renumbered claim 64. The nucleotides of SEQ ID NOS: 23 and 24 were not originally presented. A search and examination beyond the elected species will impose a serious burden in the examiner.  Furthermore, if the engineered immune cell comprising SEQ ID NOS: 23 and 24 would have been originally presented, it would have been subjected to restriction requirements. As stated in the previous office action of 1/24/2020, each of the claimed nucleic acid sequences encodes a specific and unique polypeptide. Thus, claim 80 does not correspond to the elected invention; accordingly, claim 80 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
Therefore claims 54, 61-64, 67,74-76, 77, 78, 79, 81-84  are currently for examination to which the following grounds of rejection are applicable.
Response to arguments
Claim interpretation as amended per claims filed on 12/21/2021

First scFv
Second scFv
ER 
(SEQ ID NO:)

VH
VL
VH
VL

Independent 54





64


SEQ ID NO:1
SEQ ID NO:2
none
74
SEQ ID NO:1
SEQ ID NO:2
SEQ ID NO:1
SEQ ID NO:2
none
77
SEQ ID NO:1
SEQ ID NO:2
SEQ ID NO:1
SEQ ID NO:2
8, 9, 13
78
SEQ ID NO:16
SEQ ID NO:17
SEQ ID NO:16
SEQ ID NO:17
none
83
90% SEQ ID NO:1
90% SEQ ID NO:2


none
84




8, 9,10
Independent 75
90% SEQ ID NO:1
90% SEQ ID NO:2
90% SEQ ID NO:1
90% SEQ ID NO:2
8, 9, 13
Independent 76
SEQ ID NO:1
SEQ ID NO:2
SEQ ID NO:1
SEQ ID NO:2
8, 9, 13
Independent 79
90% SEQ ID NO:1
90% SEQ ID NO:2
90% SEQ ID NO:14
90% SEQ ID NO:15
8, 9, 13
Independent 80 (w)

90% SEQ ID NO:23
90% SEQ ID NO:24
90% SEQ ID NO:23
90% SEQ ID NO:24
8, 9, 13
Independent 81
SEQ ID NO:16
SEQ ID NO:17
SEQ ID NO:16
SEQ ID NO:17


SEQ ID NO:1
SEQ ID NO:2
SEQ ID NO:1
SEQ ID NO:2
8


Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
In view of Applicants’ amendment of claim 54, the rejection of claim 54 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Claim Rejections - 35 USC § 102/103
In view of Applicants’ allegations establishing that Campana should not be applied as a prior art against the present application under 35 U.S.C. 102(a)(l) as it subjects to the exception under 35 U.S.C. 102 (b)(l)(A) because Campana was published on Aug. 11, 2016, which is less than one year before effective filing date of the present application, Nov. 22, 2016 (filing date of the provisional application 62/425,398) and, moreover, Dario Campana and Takahiro Kamiya are the only inventors of the cited Campana reference, and both Campana and the instant invention have the same applicants “National University of Singapore, Singapore, SINGAPORE”, the WO 2016/126213 would not be treated as prior art under AIA  35 U.S.C. 102(a)(1). 
New Grounds of Rejection
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 76 objected to under 37 CFR 1.75 as being a substantial duplicate of claims 54 and  77.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
In the instant case, the pending claims listed above from the instant application are either identical to, or so close they cover the same thing. 
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 54, 58, 61-67, 74, 78, 81, 83 and  84 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are broadly but reasonably interpreted as a genus of combinations  of: (i)  undefined target-binding molecules linked to a localization domain comprising a first scFv that specifically binds to CD7 and downregulates or suppresses endogenous CD7 in the engineered cell rendering the CD7 inactive, and ii) a CAR comprising a genus of second scFv that specifically bind CD7.
The MPEP states that the purpose of the written description requirement is to ensure that
the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
In Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
In relation to the first single chain variable fragment (scFv) and second scFv, the Specification provides specific amino acid sequences for the scFv that binds CD7 comprising:
 (a) a heavy chain variable domain having at least 90% sequence identity to the amino acid sequence of SEQ ID NO:1 and a light chain variable domain having at least 90% sequence identity to the amino acid sequence of SEQ ID NO:2 (paragraph [0008]);
(b) a heavy chain variable domain having at least 90% sequence identity to the amino acid sequence of SEQ ID NO:14 and a light chain variable domain having at least 90% sequence identity to the amino acid sequence of SEQ ID NO:15 (paragraph [0012]); and 
(c) heavy chain variable domain having at least 90% sequence identity to the amino acid sequence of SEQ ID NO:16 and a light chain variable domain having at least 90% sequence identity to the amino acid sequence of SEQ ID NO:17 (paragraph [0012]).
Table 1 illustrates the amino acid sequences for the VH regions and VL regions of three anti-CD7 scFvs:

    PNG
    media_image2.png
    440
    521
    media_image2.png
    Greyscale

The Specification contemplates any scFv and bind CD7. However, the Specification is silent about the tree defined structure (e.g, CDRs) for each heavy and light chains of the first scFv and second scFv that are critical for binding CD7. Though the specification has disclosed a limited number of ScFv binding CD7, the specification is silent about  a correlation between structure (which of the residues within the VH and VL can be varied) and function (binding CD7 is retained). 
The state of the art is such that it is well known in the art that protein biochemistry is unpredictable and, thus, predicting protein function from structure is unpredictable.   The sensitivity of protein binding interactions and functions to alterations of even a single amino acid in a sequence are exemplified by Coleman et al. (Research in Immunology, 1994; 145(1): 33-36) who teach single amino acid changes in an antigen can effectively abolish antibody antigen 
The instant claims attempt to claim an exponential number of potential first scFv  and second scFv comprising VH and VL that would achieve a desired result, i.e., binds CD7 ,wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses only a finite number of ScFv with specific variable regions, e.g. heavy and light and/or CDRs paired appropriately. Applicants are invited to amend the claims to adequately show the combinations of pairing of VH & VL. Applicants are requested to amend the claims to indicate that both heavy AND light chains comprising identified VH & VL are required (not "or") as well as defining both sets of  variable regions when claiming a first scFv  and second scFv that specifically bind CD7.
In relation to the claimed target-binding molecules linked to a genus of localization domains, the Specification discloses the localizing domain comprising endoplasmic reticulum (ER) retention peptides EQKLISEEDLKDEL (SEQ ID NO:8), (GGGGS)4AEKDEL (SEQ ID NO:9) (paragraph [0087]). The specification teaches the single chain variable fragment (scFv) of the anti-CD7 monoclonal antibody TH6934  was joined to sequences encoding endoplasmic reticulum (ER)/Golgi retention peptides EQKLISEEDLKDEL (SEQ  ID NO:8), (GGGGS)4AEKDEL (SEQ  ID NO:9), or CD8α hinge and transmembrane domain followed by localizing sequence (SEQ  ID NO:13) and subcloned into the MSCV vector (paragraph [0156]). Subsequent experiments used the pMSCV retroviral vector for infection of T cells with viral supernatant. Example 1, specifically teaches “CD7 was targeted with a second-generation CAR (anti-CD7-41BB-CD3[Symbol font/0x7A].) but CAR expression in T lymphocytes caused fratricide, owing to CD7 present in the T cells themselves. To downregulate CD7 and control fratricide, a new method 
The Specification contemplates other localization sequences that can direct the first scFv to other cellular compartment, such as the Golgi, proteasome, or the cell membrane, depending on the application (paragraph [0087]). However, the specification is silent about other localizations  domains linked to the nucleic acid encoding the first ScFv binding CD7 that downregulates or suppresses surface expression of endogenous CD7 in the engineered cell rendering the CD7 inactive. 
Before the effective filing date of the claimed invention, the generation of a scFv linked to a localizing domain was known in the art, as evidenced by Böldicke et al., ( J. Cell. Mol. Med. Vol 11, No 1, 2007 pp. 54-70). Böldicke et al., teaches targeting vectors comprising a nucleic acid sequence encoding an scFv ER intrabody comprising an ER retention signal where ER intrabodies could block the cell surface expression of oncogenically activated proteins (page 57; col.1; page 61; col. 1). However, Applicants are on record as stating that these prior art attempts to use intracellular antibodies targeted to the ER  are not predictable. At  page 9 of  Applicants’ remarks filed on 10/22/2018  and pages 8-9 of Applicants’ remarks filed on 3/14/2019 for Inventors’ Application 15/548,577 (now US Patent 10,765,699), Applicants contend “Böldicke states that “it seems to be not possible to predict if an antibody is fully active as an intrabody” (see, page 60, right col., last sentence; emphasis added). Also, Böldicke cautions that “cytoplasmic intrabodies often have folding and stability problems, resulting in low expression levels and limited half-life of antibody domains to the reduced environment” (see, page 57, left  clearly points to the unpredictability of the intrabody technology. Therefore, one skilled in the art would not have a reasonable expectation of success based on the teachings of Böldicke  to devise a LD [localization domain]-linked target-binding molecule to binds any one of the specific targets recited in amended claim 1. One skilled in the art would recognize that considerably more than routine experimentation is required to develop the claimed subject matter”. 
 It is the examiner's interpretation that the localization domains comprising the  endoplasmic reticulum (ER)/Golgi retention peptides EQKLISEEDLKDEL (SEQ ID NO:8), (GGGGS)4AEKDEL ( SEQ ID NO:9), or CD8α hinge and transmembrane domain followed by localizing sequence (SEQ ID NO:13) identified by a corresponding ID SEQ NO: are critical essential features of the claimed invention. 

See for example MPEP 2163 stating in part:
"The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art."
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence."
MPEP 2163.05 stating in part:
"A claim that omits an element which applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement."

	Therefore, the skilled artisan would not reasonably conclude that the inventors, at the time the application was filed, had full possession of the genera of engineered immune cells as broadly claimed. Given the lack of shared structural properties that provide the claimed first scFv and second first scFv that bind specifically CD7 and first scFv linked to a genus of localization domains that downregulates or suppresses endogenous CD7 in the engineered cell rendering the CD7 inactive, the limited number of three scFv species described, and the fact that the species that were described cannot be considered representative of the broad genera claimed. 
Conclusion
Claim 77 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 54, 58, 61-67, 74, 78, 81 and 83-84 are rejected.
Claims  75, 76, 79 and 82 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633